[DO NOT PUBLISH]


          IN THE UNITED STATES COURT OF APPEALS

                 FOR THE ELEVENTH CIRCUIT
                  ________________________                  FILED
                                                   U.S. COURT OF APPEALS
                         No. 07-15376                ELEVENTH CIRCUIT
                                                      DECEMBER 24, 2008
                     Non-Argument Calendar
                                                      THOMAS K. KAHN
                   ________________________
                                                           CLERK

               D. C. Docket No. 06-20323-CV-FAM

WENDALL JERMAINE HALL,


                                                      Plaintiff-Appellant,

                              versus

SECRETARY FOR THE DEPARTMENT OF CORRECTIONS,
Walter A. McNeil,
UNKNOWN NAMED LEGAL MAIL OFFICIAL OF CHARLOTTE
CORRECTIONAL INSTITUTION,
UNKNOWN NAMED LEGAL MAIL OFFICIAL OF CENTRAL
FLORIDA RECEPTION CENTER,
UNKNOWN NAMED LEGAL MAIL OFFICIAL OF SOUTH FLORIDA
RECEPTION CENTER,


                                                   Defendants-Appellees.

                   ________________________

            Appeal from the United States District Court
                for the Southern District of Florida
                  _________________________
                        (December 24, 2008)
Before TJOFLAT, ANDERSON and BLACK, Circuit Judges.

PER CURIAM:

      Wendall Hall, a state prisoner proceeding pro se, appeals the district court’s

dismissal of his 42 U.S.C. § 1983 civil complaint, pursuant to 28 U.S.C. §

1915(e)(2)(B)(ii), for failure to state a claim. On appeal, Hall argues that he stated

a claim for denial of “access to the courts, violation of [his] right to redress

grievances[,] and violation of due process of law” because he alleged that the

defendants’ misconduct, in misdirecting his legal mail, resulted in his missing a

filing deadline with respect to a motion for rehearing in the state appellate court,

regarding his appeal of the denial of his motion to correct an illegal sentence.

      We review de novo a district court’s sua sponte dismissal for failing to state

a claim under § 1915(e)(2)(B)(ii), viewing the allegations in the complaint as true.

Hughes v. Lott, 350 F.3d 1157, 1159-60 (11th Cir. 2003). The standards used for

reviewing a dismissal under Fed.R.Civ.P. 12(b)(6) also are applied in reviewing a

dismissal under § 1915(e)(2)(B)(ii). Mitchell v. Farcass, 112 F.3d 1483, 1490

(11th Cir. 1997). “[A] plaintiff's obligation to provide the grounds of his

entitlement to relief requires more than labels and conclusions, and a formulaic

recitation of the elements of a cause of action will not do.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 127 S.Ct. 1955, 1964-65 (2007). In addition, we hold

                                           2
pro se pleadings to a less stringent standard than pleadings drafted by an attorney.

Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998).

      The Fourteenth Amendment gives prisoners a right of access to the courts.

Wilson v. Blankenship, 163 F.3d 1284, 1290 (11th Cir. 1998). Inmates are not,

however, guaranteed “the wherewithal to transform themselves into litigating

engines capable of filing everything from shareholder derivative actions to

slip-and-fall claims,” but are only assured “[t]he tools . . . need[ed] in order to

attack their sentences, directly or collaterally, and in order to challenge the

conditions of their confinement. Impairment of any other litigating capacity is

simply one of the incidental (and perfectly constitutional) consequences of

conviction and incarceration.” Lewis v. Casey, 518 U.S. 343, 354-55, 116 S.Ct.

2174, 2181-82 (1996); see also Wilson, 163 F.3d at 1290. “The limited types of

legal claims protected by the access-to-courts right [are] nonfrivolous appeals

from a conviction, habeas petitions, or civil rights suits.” Al-Amin v. Smith, 511

F.3d 1317, 1332 (11th Cir.), cert. denied, 129 S.Ct. 104 (2008).

      A constitutional prerequisite to a claim of denial of access to the courts is

that the complainant must have suffered an “actual injury.” Al-Amin, 511 F.3d at

1332. In order to show actual injury, a plaintiff must show “deterrence, such as a

denial or dismissal of a direct appeal, habeas petition, or civil rights case that

                                           3
results from actions of prison officials.” Id. (internal quotes and citations

omitted). We have noted that missing filing deadlines is an example of an actual

injury. Wilson, 163 F.3d at 1290 n.10.

      Because Hall’s motion for a rehearing, which he alleged was untimely filed

because of the actions of the defendants, was discretionary and related to a motion

to correct an illegal sentence that already had been considered on the merits, we

find that the district court did not err in finding that he failed to allege an actual

injury. Accordingly, we affirm.

      AFFIRMED.




                                            4